NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Supplement dated November 30, 2011 to the Prospectus dated February 25, 2011 (as revised July 25, 2011) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective December 31, 2011, Katinka Domotorffy shall no longer serve as a portfolio manager to the Fund.Accordingly, references to Ms. Domotorffy on pages 5 and 15 of the Prospectus are deleted. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
